Citation Nr: 1233144	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of a back condition.

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran was afforded a Travel Board hearing in August 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2009 decision, the RO last denied the Veteran's application to reopen a claim for service connection of a back condition, and following notice of this decision, the Veteran did not appeal by filing a Notice of Disagreement.

2.  Evidence received since the final January 2009 rating decision relates to unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of sustaining it.

CONCLUSIONS OF LAW

1.  The RO's January 2009 denial is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the January 2009 denial, and the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim for service connection of a back condition, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the appellant's application to reopen a claim for service connection of a back condition was last denied in January 2009 rating decision.  The RO denied the claims on the grounds that new and material evidence related to demonstrating a nexus between service and a back condition had not been presented.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  In particular, the Veteran submitted a private medical opinion from S.A.S., D.C., C.C.S.P. dated in October 2010 in which Dr. S. relates that it was his opinion that it was at least as likely as not that the Veteran's currently diagnosed back condition was "a result of injuries he sustained while serving in the military."  This, in conjunction with the evidence previously of record regarding the Veteran's reported in-service vehicular accident, relates to the unestablished nexus between service and the Veteran's current back condition.  As it is new and material, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim. Shade, supra.  The underlying claim is addressed below in the remand section.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran seeks service connection for a back condition attributable to service, particularly due to a motor vehicle accident in 1945.  His service treatment records document no such incident and the Veteran has requested that VA attempt to obtain his personnel records as they may document a period of light duty in this regard.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any possibly outstanding personnel records.

Also, the Veteran should be afforded a VA examination as one is necessary to decide the claim.  The Veteran has reported a history of injury in service and a review of the record discloses an assessed back condition.   This, in conjunction with Dr. S.'s opinion, which is insufficient to decide the claim, suggests that the Veteran may have a back condition attributable to service.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, the Veteran should be afforded a VA examination to address the etiology of his back condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain any personnel records, including any light duty determination(s) related to the Veteran's claimed 1945 motor vehicle accident and back injury, and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any back condition.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service records, lay assertions, and the pertinent medical evidence, noting that the Veteran attributes his back condition to a 1945 motor vehicle accident.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any back condition is attributable to service, particularly his reported 1945 motor vehicle accident.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


